In a negligence action to recover damages for personal and property injuries, loss of services and medical expenses, defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County, dated March 5, 1973, as, in denying plaintiffs’ motion for inspection of defendants’ automobile liability insurance policy, directed defendants to disclose the financial coverage limits of the policy. Order reversed insofar as appealed from, with $10 costs and disbursements, and plaintiffs’ motion denied in all respects. In our opinion it was error, as a matter of law, to direct defendants to disclose the financial coverage limits of their automobile liability insurance policy (Mosca v. Per,sky, 42 A D 2d 708). Martuscello, Acting P. J., Gulotta and Chrjst, JJ., concur; Latham, J., concurs, on constraint of the majority’s position in Mosca v. Pensky (42 A D 2d 708). Benjamin, J., dissents and votes to affirm the order insofar as appealed from, with the following memorandum: The trend of authority throughout the country and the logistics of our calendar practice mandate the disclosure of the financial coverage limits of a defendant’s automobile liability insurance policy at the earliest possible time in the course of the litigation. ,:| ■